                      Case 7:18-cv-12180-VB Document 9 Filed 03/04/19 Page 1 of 6
O AO 121 (6/90)
TO:

                  Register of Copyrights                                                           REPORT ON THE
                  Copyright Office                                                         FILING OR DETERMINATION OF AN
                  Library of Congress                                                             ACTION OR APPEAL
                  Washington, D.C. 20559                                                       REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                                     COURT NAME AND LOCATION
        G
        ✔ ACTION           G APPEAL                                   U.S. DISTRICT COURT
DOCKET NO.                      DATE FILED                            SOUTHERN DISTRICT OF NEW YORK
      18-cv-12180-VB                      12/25/2018                  500 PEARL STREET, NEW YORK, N.Y. 10007
PLAINTIFF                                                                         DEFENDANT
 Strike 3 Holdings, LLC                                                           John Doe
                                                                                  subscriber assigned IP address 69.121.157.27



       COPYRIGHT
                                                            TITLE OF WORK                                                 AUTHOR OR WORK
    REGISTRATION NO.

1 See Attached List              See Attached List                                                              See Attached List

2

3

4

5



      In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                   INCLUDED BY
                                         G Amendment                 G Answer               G Cross Bill              G Other Pleading
       COPYRIGHT
                                                            TITLE OF WORK                                                 AUTHOR OF WORK
    REGISTRATION NO.

1 See Attached List              See Attached List                                                              See Attached List

2

3                                                                     .


    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                                WRITTEN OPINION ATTACHED                                        DATE RENDERED

            G Order        G Judgment                                     G Yes        G
                                                                                       ✔ No                                             3/1/2019

CLERK                                                        (BY) DEPUTY CLERK                                               DATE

Ruby J. Krajick                                              s/K.Mango                                                                  3/4/2019
                  1) Upon initiation of action,               2) Upon filing of document adding copyright(s),        3) Upon termination of action,
                     mail copy to Register of Copyrights         mail copy to Register of Copyrights                     mail copy to Register of Copyrights
DISTRIBUTION:
                  4) In the event of an appeal, forward copy to Appellate Court               5) Case File Copy



        Print                       Save As...                                                                                                Reset
            Case 7:18-cv-12180-VB Document 9 Filed 03/04/19 Page 2 of 6


                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


 STRIKE 3 HOLDINGS, LLC,
                                                      Civil Action No. 7:18-cv-12180-VB
                        Plaintiff,

 v.

 JOHN DOE subscriber assigned IP address
 69.121.157.27,

                        Defendant.


                  PLAINTIFF’S NOTICE OF SETTLEMENT AND
             VOLUNTARY DISMISSAL WITH PREJUDICE OF JOHN DOE

       PLEASE TAKE NOTICE, Plaintiff Strike 3 Holdings, LLC (“Plaintiff”) has settled this

matter with John Doe, subscriber assigned IP address 69.121.157.27 (“Defendant”), through

Defendant’s counsel, Leslie Farber, Esq.. Pursuant to the settlement agreement’s terms, Plaintiff

hereby voluntarily dismisses Defendant from this action with prejudice. Pursuant to Fed.R.Civ.P.

41(a)(1)(A)(i) Defendant John Doe has neither answered Plaintiff’s Complaint nor filed a motion

for summary judgment.

       Consistent herewith Plaintiff consents to the Court having its case closed for administrative

purposes.

Dated: March 1, 2019                         Respectfully submitted,


                                             By:     /s/ Jacqueline M. James__
                                                     Jacqueline M. James, Esq. (#1845)
                                                     The James Law Firm, PLLC
                                                     445 Hamilton Avenue, Suite 1102
                                                     White Plains, New York 10601
                                                     T: 914-358-6423
                                                     F: 914-358-6424
                                                     E-mail: jjames@jacquelinejameslaw.com
                                                     Attorneys for Plaintiff

                                                 1
           Case 7:18-cv-12180-VB Document 9 Filed 03/04/19 Page 3 of 6




                                 CERTIFICATE OF SERVICE

       I hereby certify that on March 1, 2019, I electronically filed the foregoing document with

the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record and

interested parties through this system.


                                                   By: /s/ Jacqueline M. James__
                                                          Jacqueline M. James, Esq.




                                               2
                                  Case 7:18-cv-12180-VB Document 9 Filed 03/04/19 Page 4 of 6
                                                        Exhibit A to the Complaint
Location: Nanuet, NY                                                                                  IP Address: 69.121.157.27
Total Works Infringed: 38                                                                             ISP: Optimum Online
 Work        Hash                                        Site                UTC          Published         CRO App. File    CRO Number
                                                                                                            Date
 1           F94FE204219506CBCA0597C7F0E58A308EF426B3    Blacked             11/07/2018   11/06/2018        11/25/2018       PA0002136603
                                                                             14:05:55
 2           06F79434931C13FC439AF646206E698DBF9E6913    Blacked Raw         09/10/2018   04/07/2018        06/19/2018       PA0002126641
                                                                             18:10:37
 3           09E4DD5DED8676D79433C09E76F73797D7C23802    Blacked Raw         10/19/2018   06/11/2018        07/09/2018       PA0002109330
                                                                             20:43:12
 4           1F0A40D9931A60C7401070BBD73D17A7353F0E7D    Blacked Raw         09/10/2018   08/15/2018        09/01/2018       PA0002119585
                                                                             16:35:10
 5           28F94F30A942C1A433243BEF5077E036528DDAF8    Blacked Raw         10/19/2018   11/08/2017        12/04/2017       PA0002097993
                                                                             20:49:09
 6           295A05A664DE1E858CF8837D08EE731BA0BFEF92    Tushy               07/13/2018   06/30/2018        07/26/2018       PA0002112157
                                                                             21:48:50
 7           2D1FCBEA35DB18BEF743A054923C27AA58964B62    Blacked Raw         10/19/2018   09/24/2018        11/01/2018       17093752005
                                                                             19:04:44
 8           303AA83349BCEE7961EA7089C245D7431040E54A    Blacked Raw         09/10/2018   08/30/2018        10/16/2018       PA0002127777
                                                                             16:31:13
 9           3323AD5021933A353E77806D1FECE58685BF2A13    Blacked Raw         10/19/2018   10/04/2018        10/16/2018       PA0002127787
                                                                             19:01:06
 10          3350AD6ED2ECD3F20CA9BFAB853A3CED164589B0    Blacked Raw         09/10/2018   08/05/2018        09/01/2018       PA0002119682
                                                                             16:48:17
 11          37169DE42EF502B42C2088D3ECF0802222968CF8    Blacked Raw         09/10/2018   07/31/2018        09/05/2018       PA0002134603
                                                                             16:57:58
 12          3AF67ADE722E77AF5C23A9FB165F53CADB24E1AC    Blacked Raw         10/19/2018   11/28/2017        01/04/2018       PA0002097446
                                                                             21:07:35
 13          43E0D25E70530A6C6837D3E3EBC16B958F2E24AC    Blacked Raw         09/10/2018   03/28/2018        04/12/2018       PA0002091513
                                                                             18:35:23
 14          554E325A9D7E7E6E67EB4F6AE427E8A6A2D051DC    Blacked             10/26/2018   03/11/2018        04/17/2018       PA0002116091
                                                                             20:10:28
 15          5602E15C76A2CB2369322872F6C53500FB225372    Blacked Raw         10/19/2018   03/23/2018        04/17/2018       PA0002116746
                                                                             20:50:29
 16          57D55CF2E1C375BBFAB76A1226219452189BF550    Blacked Raw         10/19/2018   12/03/2017        01/04/2018       PA0002097460
                                                                             20:37:44
                            Case 7:18-cv-12180-VB Document 9 Filed 03/04/19 Page 5 of 6
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
17     5D6C222C7939BB472D2C17A576870BE41E3BA41A   Blacked Raw   10/19/2018   10/24/2017   11/30/2017      PA0002098011
                                                                20:17:17
18     5EBAA857DB4CB94E7B579561C0FBE666094E0A10   Blacked Raw   10/19/2018   06/16/2018   07/14/2018      PA0002128317
                                                                20:46:01
19     61788F7313D1541BFD7707A33532BA0E5332C39F   Blacked Raw   09/10/2018   05/22/2018   07/14/2018      PA0002128073
                                                                18:14:58
20     6AAA3C600904AABE2D4B6B0B13AC1400856AD856   Blacked Raw   09/10/2018   04/17/2018   05/23/2018      PA0002101308
                                                                18:00:33
21     83B2F9CA22105C972F55D81AEFE628606713A3F4   Blacked Raw   10/19/2018   08/25/2018   10/16/2018      PA0002127783
                                                                20:38:20
22     9F1AEDB1A46ED2351C6734A7C20C7CCA52E8D790   Blacked Raw   10/19/2018   06/01/2018   07/14/2018      PA0002128077
                                                                19:44:52
23     A38912E4AA36FD2BD2982A463D22218269E278C7   Blacked       09/08/2018   09/07/2018   10/16/2018      PA0002127772
                                                                16:30:34
24     A59FC9AC82E12516AFE1436D80E3D9B8D0ACD20C   Blacked Raw   09/05/2018   09/04/2018   11/01/2018      17093718081
                                                                00:22:22
25     A5E505EFBC4DBA0B9AFD15CD2DD8D6285BF834B8   Blacked Raw   10/19/2018   09/19/2018   11/01/2018      17093752155
                                                                20:24:42
26     A62630310E9B12C6ECA5DE42C0B4737F82C500C3   Blacked       08/02/2018   07/24/2018   09/01/2018      PA0002119589
                                                                13:22:55
27     A9B46988134E77D5A58CEBF84C1C5E86D634DE84   Blacked Raw   10/19/2018   04/22/2018   05/24/2018      PA0002101381
                                                                19:38:01
28     BBCB17D52E2EF3886EA8720EB8D1D01CCCC96F71   Blacked Raw   10/19/2018   02/01/2018   02/20/2018      PA0002104206
                                                                21:08:37
29     BF0780F2FFDA83874CCA51107D499AED2E52AD92   Blacked Raw   10/19/2018   12/08/2017   01/02/2018      PA0002097423
                                                                20:49:31
30     C2CD33294A80E9042A3D6D2FC6C52861821EFA18   Blacked Raw   09/10/2018   07/16/2018   09/01/2018      PA0002119681
                                                                17:47:41
31     C57A12522E397BD759570CF121BA12331C01D6AF   Blacked Raw   11/09/2018   11/08/2018   12/09/2018      17210230993
                                                                22:23:33
32     D2EB460A7C696C3A9D62EDCD797DDDD07094F2D5   Blacked Raw   10/19/2018   11/13/2017   11/30/2017      PA0002098039
                                                                21:06:00
33     D3E111A172F6D43B17E5E5C8EB24008B3C8796DF   Blacked Raw   10/19/2018   09/09/2018   10/16/2018      PA0002127792
                                                                20:43:06
34     D61D660EFFF062A22636BD566F09DA817B3DCF26   Blacked Raw   09/10/2018   03/18/2018   04/17/2018      PA0002116068
                                                                18:07:23
                            Case 7:18-cv-12180-VB Document 9 Filed 03/04/19 Page 6 of 6
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
35     DBAA02153CB1ACE3D2D3133FD8A00C6766453DA5   Blacked Raw   09/10/2018   01/02/2018   01/26/2018      PA0002101761
                                                                18:18:25
36     E59148DD40F13294F19E8D6B5288B752965FAFC7   Blacked Raw   10/19/2018   10/09/2018   11/01/2018      17093717943
                                                                18:57:53
37     F679391ED7AA38CC22B99756D9BFE6FE26F96FCA   Blacked Raw   10/19/2018   04/27/2018   05/24/2018      PA0002101367
                                                                20:57:08
38     FE14ADE82FF2485EC91596EA5FFA5176B048BE2B   Blacked Raw   10/19/2018   07/21/2018   09/01/2018      PA0002119592
                                                                21:03:30
